Citation Nr: 0912894	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to the maximum benefit for retroactive award 
of past due benefits.

2.  Whether there was clear and unmistakable error (CUE) in a 
May 6, 1970, rating decision which failed to adjudicate a 
claim of entitlement to service connection for tinnitus.

3.  Whether there was CUE in an October 22, 1996, rating 
decision which listed an effective date of April 17, 1970, 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had confirmed active service from April 1964 to 
April 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

A September 1998 rating decision, in pertinent part, found 
that there was no CUE in a May 6, 1970, rating decision which 
failed to adjudicate a claim of entitlement to service 
connection for tinnitus; and found that there was CUE in an 
October 22, 1996, rating decision which listed an effective 
date of April 17, 1970, for the award of service connection 
for tinnitus.  The Veteran appealed both of these issues in a 
notice of disagreement received in March 1999.  The statement 
of the case (SOC) issued in May 2000 addressed only the 
October 1996 CUE issue.  That issue was perfected on appeal 
by a substantive appeal received in June 2000.  

The Veteran continued to raise the issue of CUE in the May 
1970 rating decision, and a supplemental SOC issued in 
November 2006 addressed that issue.  The Veteran perfected 
his appeal with respect to that issue in a substantive appeal 
received in January 2007.

Additionally, the Veteran has perfected an appeal on the 
issue of entitlement to the maximum benefit for retroactive 
award of past due benefits which stemmed from a February 2003 
rating decision.  As noted below, he is withdrawing that 
issue. 


FINDINGS OF FACT

1.  In a written statement dated in June 2007, prior to 
promulgation of a decision in the appeal for entitlement to 
the maximum benefit for retroactive award of past due 
benefits, the Veteran communicated that he wished to withdraw 
that appeal.

2.  There was no claim of service connection for tinnitus 
pending at the time of the May 1970 rating decision and the 
May 1970 rating decision cannot be the subject of a claim of 
CUE regarding a service-connected tinnitus claim.  

3.  The Veteran has provided no basis for challenging the 
RO's finding that the unappealed rating decision of October 
1996, which listed an effective date of April 17, 1970, for 
the award of service connection for tinnitus contained CUE.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
the maximum benefit for retroactive award of past due 
benefits, the criteria for withdrawal of a substantive appeal 
by the appellant have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).

2.  Because there was no claim of service connection for 
tinnitus pending at the time of the May 1970 rating decision 
and the May 1970 rating decision cannot be the subject of a 
claim of CUE regarding a service-connected tinnitus claim, a 
motion for revision of a decision based on CUE in the May 
1970 rating decision must be denied as a matter of law.  38 
C.F.R. § 3.105(a) (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


3.  The RO's September 1998 determination that the unappealed 
rating decision of October 1996, which listed an effective 
date of April 17, 1970, for the award of service connection 
for tinnitus, contained CUE, is affirmed.  38 C.F.R. § 
3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement dated in June 2007, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to the maximum benefit for retroactive award of 
past due benefits.  Thus, there is no remaining allegation of 
error of fact or law for appellate consideration, and that 
appeal is withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  As 
the appeal is dismissed, it is not necessary to discuss VA's 
duties to notify and assist the veteran with respect to the 
issue of entitlement to the maximum benefit for retroactive 
award of past due benefits.

II.  Notice and Assistance

The notice and development provisions set forth in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

III.  Background

A review of the procedural history in this case is necessary 
in order to properly understand the Veteran's current 
contentions.

During the Veteran's period of active duty, a letter dated in 
June 1969 from an ear, nose and throat physician noted the 
Veteran complained of "being hard of hearing and ringing in 
his left ear."  The Veteran reported that several artillery 
shells and rockets had exploded near him in Vietnam.  His 
ringing in the ear had been present for approximately three 
weeks.  His February 1970 service separation examination 
noted normal ears.  The report of medical history completed 
by the Veteran at that time noted a complaint of hearing 
loss; there was no mention of tinnitus.

In April 1970, the Veteran filed a claim for service 
connection for "injury to ears June 1969."  

A rating decision dated May 6, 1970 addressed the issue of 
"service connection for ear condition."  The rating 
decision noted that the Veteran had been seen by a physician 
in June 1969 who noted complaints of difficulty hearing and 
ringing in the left ear, and that the Veteran's service 
separation examination had shown a 45 db hearing loss at the 
4000 hertz frequency in the right ear and a 40 db loss in the 
4000 hertz frequency in the left ear.  Service connection was 
granted for bilateral high frequency hearing loss.  There was 
no adjudication of the issue of entitlement to service 
connection for tinnitus.

Following notification, the Veteran did not appeal the May 
1970 rating decision.

On July 25, 1984, the RO received the Veteran's claim for an 
increased rating for hearing loss and for service connection 
for tinnitus.  Service connection for tinnitus was granted in 
an October 1984 rating decision, with an initial 10 percent 
rating granted from July 25, 1984, the date the claim for 
service connection was received.  A November 8, 1984 letter 
informed the Veteran of the award of service connection and 
that the effective date of his payment was August 1, 1984.  
The Veteran did not file a notice of disagreement with the 
effective date of the award of service connection.

In February 1988, the Veteran filed a claim for increased 
rating of his hearing loss and tinnitus.  A July 1988 rating 
decision reduced the rating of the Veteran's service-
connected tinnitus to noncompensable, effective from November 
1, 1988.  The initial 10 percent rating was noted to be in 
effect since July 25, 1984.

On July 31, 1992, the Veteran submitted a claim for increased 
rating.  A May 1993 rating decision increased the rating for 
his service-connected tinnitus to 10 percent, from July 31, 
1992.  On the rating decision, the initial 10 percent rating 
was noted to have been in effect since July 25, 1984, as well 
as the zero percent rating from November 1, 1988.  In a June 
11, 1993 letter, the Veteran was informed that his new rating 
was 10 percent and that the award would be paid from August 
1, 1992.  

In an October 22, 1996 rating decision, the RO determined 
that the July 1988 rating decision contained CUE in its 
reduction of the rating for tinnitus to zero percent 
disabling.  The RO restored the 10 percent rating from 
November 1, 1988, to July 30, 1992.  On the final page of the 
October 22, 1996 rating decision, the RO noted that service 
connection was in effect for tinnitus, rated as zero percent 
from April 17, 1970, and as 10 percent from July 25, 1984.  
There was no discussion in the reasons and bases for showing 
the effective date of service connection for tinnitus as 
April 17, 1970, rather than the date shown on all previous 
rating decisions of record, which was July 25, 1984.

In January 1998, the Veteran submitted a claim for 
"adjudication of a claim for service connection for tinnitus 
based on the rating decision dated May 6, 1970."  

The September 1998 rating decision on appeal then, in 
pertinent part, found that there was no CUE in the May 6, 
1970 rating decision which failed to adjudicate a claim of 
entitlement to service connection for tinnitus; and found 
that there was CUE in the October 22, 1996, rating decision 
which listed an effective date of April 17, 1970, for the 
award of service connection for tinnitus.  The current appeal 
addresses both of those determinations.

The appellant's representative essentially claims that the 
May 1970 rating decision contained CUE because it did not 
adjudicate the issue of entitlement to service connection for 
tinnitus.  The representative contends that service 
connection should have been granted from April 17, 1970, and 
that a 10 percent rating should have been assigned from July 
1, 1976, when Diagnostic Code 6260 first provided a 10 
percent rating for persistent tinnitus.  He further contends 
that the finding that the October 1996 rating decision's 
listing of an effective date of April 17, 1970, for the award 
of service connection for tinnitus contained CUE was 
incorrect.  In short, the appellant and his representative 
believe he is entitled to an effective date of April 17, 
1970, for the award of service connection for tinnitus, and 
that the 10 percent rating for service-connected tinnitus 
should be made effective from July 1, 1976.

IV.  CUE Claims

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Evidence that was not 
of record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

Final RO decisions are entitled to a presumption of validity.  
Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The party 
bringing a CUE challenge to a final RO decision bears the 
burden of proving that the decision was based on a clear and 
unmistakable error.  Id.  This burden is not satisfied by the 
mere assertion that the decision contained CUE; instead, the 
party must describe the alleged error "with some degree of 
specificity" and must provide persuasive reasons "as to why 
the result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Pierce v. Principi, 240 F.3d 1348 (2001).

May 6, 1970 Rating Decision

The appellant has argued that the RO committed CUE in not 
adjudicating a claim for service connection for tinnitus in 
the May 1970 rating decision.  As noted above, he filed a 
claim in April 1970 seeking service connection for "injury 
to ears-June 1969."  The May 1970 rating decision granted 
service connection for bilateral high frequency hearing loss; 
thus, the RO essentially granted the service connection claim 
filed by the Veteran in April 1970.  Significantly, the 
Veteran did not file a notice of disagreement with the May 
1970 rating decision or otherwise challenge the RO's not 
adjudicating the issue of tinnitus.   

A sympathetic reading of a claimant's pleadings cannot be 
based on a standard that requires legal sophistication beyond 
that which can be expected of a lay claimant and must 
consider whether the claimant's submissions, considered in 
toto, have articulated a claim.  See Ingram v. Nicholson, 21 
Vet. App. 232 (2007).

In this case, in reviewing the Veteran's April 1970 
application for benefits and his pleadings, above, the Board 
does not find any expressed reference to tinnitus.  A claim 
for tinnitus also can not be reasonably inferred from a 
sympathetic reading of the Veteran's pleadings in the April 
1970 application.  Here, in analyzing the Veteran's pleadings 
in his application, the Board notes that the record before 
the RO in May 1970 showed one complaint of ringing in the 
left ear in June 1969, with no tinnitus noted during the 
remaining period of active duty or on the separation 
examination.  In contrast, hearing loss was noted in June 
1969 and on the separation examination.  Therefore, even with 
a sympathetic reading of the Veteran's pleadings in his April 
1970 application for benefits, the Board concludes that the 
evidence simply does not support the assertion that a claim 
for service connection for tinnitus was pending at the time 
of the May 1970 rating decision.  38 C.F.R. §§ 3.151, 3.155; 
Ingram, supra.  Thus, it was reasonable for the RO to assume 
that the Veteran's claim for "injury to ears" was being 
fully addressed in the granting of service connection for 
bilateral hearing loss.  

The Veteran has alleged that the RO's failure to consider his 
claim for service connection for tinnitus in the May 1970 
rating decision was CUE.  The United States Court of Appeals 
for the Federal Circuit has held that when a claimant files 
more than one claim with the RO at the same time, if the RO 
acts on one of the claims but fails to specifically address 
the other, the second claim is deemed denied and the appeal 
period begins to run.  See Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  Subsequently, the United States Court 
of Appeals for Veterans Claims (the Court) interpreted 
Deshotel to hold that an RO decision may constitute an 
adjudication of a claim where the RO decision addresses the 
claim "in a manner sufficient for a claimant to deduce that 
the claim was adjudicated."  Ingram, 21 Vet. App. at 232.  
Both the holding of the Federal Circuit and the Court 
presuppose a finding that a claimant had in fact filed a 
claim.  In this case, the Board has found that the Veteran 
did not in fact have a claim pending for service connection 
for tinnitus at the time of the May 6, 1970 rating decision.

Because the Veteran did not have a claim for service 
connection for tinnitus pending at the time of the May 6, 
1970 rating decision, the Board finds that his argument 
alleging CUE in that rating decision lacks legal merit.  The 
May 6, 1970 rating decision is not final and binding with 
respect to any claim for tinnitus.  For this reason, as a 
matter of law, the May 6, 1970 rating decision cannot be the 
subject of a claim of CUE regarding a service-connected 
tinnitus claim.  

Having determined that the appellant's assertions do not 
raise a valid allegation of CUE, the Board must dismiss the 
motion for revision without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).

October 22, 1996 Rating Decision

The September 1998 rating decision on appeal found that the 
October 22, 1996 rating decision's listing of an effective 
date of April 17, 1970, for the award of service connection 
for tinnitus was CUE.  


The Veteran asserts that he is entitled to rely on the 
October 1996 rating decision's notation of April 17, 1970 as 
the proper effective date for the award of service connection 
for tinnitus.

A review of the record, including the prior rating decisions 
dated in October 1984, July 1988, and May 1993 and the 
contemporaneous notice sent regarding those decisions, 
clearly and consistently shows that the effective date of the 
award of service connection for tinnitus was July 25, 1984.  
This date was never in dispute.  The fact that the October 
1996 rating decision did not include any discussion in the 
reasons and bases, or any mention in the decision section, of 
any basis for or intent to change the effective date of the 
award makes it clear that the listing of the April 17, 1970 
date was merely a mistake and did not reflect any actual 
determination or adjudication on the part of the RO with 
respect to the effective date of the award.  Thus, the 
finding in the September 1998 rating decision that the 
October 1996 rating decision contained CUE in this regard was 
proper, and the Veteran's contentions to the contrary have no 
merit.  38 C.F.R. § 3.105.


ORDER

The appeal for entitlement to the maximum benefit for 
retroactive award of past due benefits is dismissed.

The motion for CUE in a May 6, 1970, rating decision which 
failed to adjudicate a claim of entitlement to service 
connection for tinnitus is denied.

There was CUE in an October 22, 1996, rating decision which 
listed an effective date of April 17, 1970, for the award of 
service connection for tinnitus.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


